Citation Nr: 0208334	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  98-17 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for claimed bilateral 
defective hearing.  

2.  Entitlement to service connection for claimed tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran had active service from September 1947 to 
September 1951.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the RO.  

The Board remanded the of service connection for bilateral 
defective hearing for addition development of the record in 
May 2000.  



FINDINGS OF FACT

1.  The veteran's currently demonstrated disability 
manifested by a high frequency hearing loss in each ear is 
shown as likely as not to have been the result of noise 
exposure experienced in service.  

2.  The veteran currently suffers from tinnitus that is shown 
as likely as not to have been the result of the now service-
connected hearing loss due to noise exposure in service.  





CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
bilateral hearing disability is due disease or injury that 
was incurred in service.  38 U.S.C.A. §§ 1110, 5107, 7104 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102 3.303, 3.385 
(2001).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1110, 5107, 
7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 
3.385 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), was signed into law.  
Among other things, this law eliminates the concept of a 
well-grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in developing their 
claims.  

After a careful review of the record, and in light of the 
favorable action taken hereinbelow, the Board finds that no 
further action on the question is necessary.  The VA's duties 
have been satisfied; thus, no prejudice results to the 
veteran from the adjudication of this case on the merits.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  

Service connection may be granted for sensorineural hearing 
loss if this disability is manifested to a compensable degree 
within one year following service discharge.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R.§§ 3.307, 3.309.  

Service connection may also be granted for disability 
diagnosed after service when the evidence indicates that the 
disability had its onset during service.  38 C.F.R. § 
3.303(d).

The veteran's service medical records, including his 
examinations prior to service enlistment and prior to service 
discharge, revealed no complaints or findings indicative of 
defective hearing.  The veteran's hearing was evaluated by 
the whispered and spoken voice method at discharge.  No 
audiogram report is of record.  

On VA medical examination in July 1966, the veteran gave a 
history of exposure to jet noise.  A VA audiometric 
examination in September 1966 revealed pure tone thresholds 
of 25, 15, 25, and 35 decibels in the right ear and 15, 5, 15 
and 30 decibels in the left ear at 500, 1000, 2000, and 4000 
Hertz.  Speech discrimination was 98 percent in the right ear 
and 94 percent in the left ear.  

In a May 1967 statement, C.N.M., M.D., reported treating the 
veteran for hearing loss and tinnitus-type complaints.  The 
veteran gave a history of noise exposure from repairing 
aircraft in the service and also reported some hunting as a 
child.  

The audiological evaluation revealed very slight conduction 
deafness in both ears through 4000 cps with a rather sharp 
drop in hearing at 6000 cps.  The doctor believed that the 
veteran's slight conductive loss was due to childhood ear 
infections while the high tone loss was probably related to 
his noise exposure during service.  Similarly, the veteran's 
roaring type tinnitus was attributed to his conductive loss, 
while the high pitched tinnitus was found to be due to the 
high tone loss.  

On VA examination in January 1999 the veteran gave a history 
of exposure to aircraft engine noise during service and 
claimed that this exposure was responsible for bilateral 
defective hearing.  

The audiometry testing revealed pure tone thresholds of 10, 
20, 20, 30, and 45 decibels in the right ear and 15, 20, 35, 
40, and 60 decibels in the left ear at 500, 1000, 2000, 3000, 
and 4000 Hertz.  His speech recognition thresholds were 92 
percent in the right ear and 88 percent in the left ear.  

The audiometric evaluation was said to reveal a slight 
conductive loss in the right ear up to 2000 Hertz and a mixed 
hearing loss at higher frequencies.  There was a similar 
slight conductive hearing loss in the left ear up to 2000 
Hertz with mild to moderate severe mixed hearing loss at 
higher frequencies.  

The examiner commented that the conductive component in the 
veteran's hearing loss would not be the result of noise 
exposure, but was contributing to the hearing loss itself.  

During an October 1999 hearing before a Hearing Officer at 
the RO, the veteran said that his duties during service 
involved working around airplane engine noise on a frequent 
basis and he was not provided any ear protection while he was 
in the service.  

The veteran also testified that he first noticed hearing loss 
difficulties after about one week after his return from 
service, when his friends commented to him that his hearing 
was essentially deteriorating.  He said that the hearing loss 
did not bother him until he got older.  

The veteran was afforded additional VA examinations in March 
2001.  The report from the VA audiologist revealed pure tone 
thresholds of 15, 30, 35, 45, and 55 decibels in the right 
ear and 20, 25, 40, 50, 60 decibels in the left ear at 500, 
1000, 2000, 3000, and 4000 Hertz.  Speech recognition 
thresholds were 84 percent in the right ear and 88 percent in 
the left ear.  The audiologist opined:  "It [was] not 
possible, without speculation, to relate the onset of hearing 
loss to the veteran's time in service because there [was] no 
audiological data prior to 9/6/66.  The only definitive 
statement regarding the time of onset [was] that 'the loss 
occurred sometime before the 1966 test.'"  

The examiner also explained that the correct use of the term 
acoustic trauma referred to marked loss from one event, e.g. 
an acute trauma, and not to generalized noise exposure over a 
period of time.  

The examiner also found that the veteran had had no reported 
occupation since service which would involve hazardous noise 
exposure.  

The second report from the VA otolaryngologist concludes that 
the veteran's conductive component was secondary to childhood 
disease and that the nerve-type hearing loss that was present 
was the configuration seen with microvascular insufficiency 
of the cochlea, i.e., presbycusis, and not that type seen 
with acoustic trauma.  

The Board notes that, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels or greater; or when the auditory threshold for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz is 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

A careful review of the record shows that the veteran 
currently suffers from a bilateral hearing disability which 
meets these criteria.  

The next question that must be addressed by the Board is 
whether the veteran's current hearing loss disability was 
caused or aggravated by his service.  38 C.F.R. § 3.303(d).  

After a careful review of the record, the Board finds the 
March 1967 private opinion and the March 2001 VA opinions 
equally probative in this regard, and more probative than the 
July 1966 VA or January 1999 VA examinations because they 
more comprehensively speak to the issue at hand.  

Specifically, the March 1967 opinion found that the veteran's 
high frequency hearing loss, and high pitched tinnitus, at 
the age of 37, was due to his in service noise exposure.  
Thus, this evidence favors the veteran's claim.  

The March 2001 report by the audiologist found that it would 
be speculative to attempt to relate the veteran's hearing 
loss, in 2001 to his service that extended from 1947 to 1951, 
with the earliest audiological report being from 1966.  

The Board finds in this regard that the evidence is in 
relative equipoise with respect to the veteran's claim.  

Although the Board does not dispute the fact that the veteran 
might have a hearing loss associated with old age, neither of 
the 2001 VA opinions has specifically accounted for the 
evidence showing the presence of a hearing loss in March 
1967, when the veteran was 37 years old, or stated that the 
favorable opinion was not of probative value.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

By extending the benefit of the doubt to the veteran in this 
case, the Board finds that service connection for the current 
bilateral hearing disability and tinnitus is warranted.  




ORDER

Service connection for the bilateral hearing disability is 
granted.  

Service connection for tinnitus is granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

